DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 July 2022 has been entered.  Claims 1-11 and 13-21 are now pending.  The Examiner acknowledges the amendments to claims 1-6, 8, 14, 16-18 and 20, as well as the cancellation of claim 12 and the addition of claim 21.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 2, 7 and 10 are objected to because of the following informalities: at line 2 of claim 2, “the patient’s anatomy” should apparently read –anatomy of the patient--; at line 3 of claim 7, “a patient’s head” should apparently read –a head of the patient--; and at line 8 of claim 10, “a patient’s anatomy” should apparently read –anatomy of the patient--;.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1-4 and 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mechlenburg et al. (U.S. Patent No. 7,367,935) in view of Ruohonen et al. (U.S. Pub. No. 2003/0073899).  Regarding claim 1, Mechlenburg et al. (hereinafter Mechlenburg) discloses a transcranial magnetic stimulation (TMS) system comprising: a TMS coil assembly comprising a magnetic stimulation element (“at least one magnetic field generating coil”) (col. 4, lines 48-55) configured to generate a pulsing magnetic field (col. 4, lines 48-67 and col. 16, lines 18-45); sensors configured to provide an output signal (col. 17, lines 53-62 and col. 8, lines 26-58), wherein one of the sensors is a pressure sensor configured to provide a second output signal (col. 8, lines 27-46); and signal processing electronics configured to receive the output signals and determine whether the TMS coil assembly is properly disposed with respect to a patient based on the output signals (col. 5, lines 38-47; col. 17, lines 53-62 and col. 8, lines 27-46).  However, Mechlenburg fails to disclose explicitly that one of the sensors is an optical sensor configured to provide a first output signal.  Ruohonen et al. (hereinafter Ruohonen) likewise discloses a method/apparatus for magnetically stimulating the head/neck region of a patient, wherein the apparatus containing the stimulation coil must be properly aligned/disposed with respect to the patient’s body in order to provide the treatment (Figs. 1, 2, 5 and [0015]).  Ruohonen further discloses that such a sensor may be an optical sensor (visible light or infrared light), configured to output a first output signal, which are utilized to identify appropriate landmarks/locations for stimulation [0032]. Therefore, at the time of the invention it would have been obvious to one of ordinary skill in the art to incorporate an optical sensor as taught by Ruohonen, into an apparatus for applying magnetic stimulation at a specific location as taught by Mechlenburg, as Mechlenburg necessitates stimulation at a precise area (Fig. 2) and Ruohonen discloses that optical sensors provide signals which enable identification of specific landmarks [0032].  Regarding claim 2, the signal processing electronics of Mechlenburg are configured to identify a position on anatomy of the patient as a contact area or as a non-contact area based on the first and second output signals (col. 17, lines 53-62 and col. 8, lines 27-46 also see “contact area” as shown in Fig. 2 of Mechlenburg).  Regarding claim 3, the signal processing electronics is configured to send feedback to a display device of the TMS system to indicate whether the TMS coil assembly is properly disposed with respect to the patient during the TMS treatment based on the first and second output signals (a visual indicator to a display device can be generated if the collar—which houses the TMS coil--has been removed; col. 5, lines 38-67 – col. 6, lines 1-5 of Mechlenburg).  Regarding claim 4, the display device is configured to indicate to an operator of the TMS system whether the TMS coil assembly is properly disposed (col. 5, lines 38-67 – col. 6, lines 1-5 of Mechlenburg) and, in the event that the TMS coil assembly is not properly disposed with respect to the patient, display a direction to move the TMS coil assembly (a display monitor as taught by Mechlenburg would have the capability of displaying a direction).  Regarding claim 6, the signal processing electronics is configured to provide an audible feedback to an operator of the TMS system to indicate whether the TMS coil assembly is properly disposed with respect to the patient (an audio or visual warning can be generated if the patient has removed or put on the collar - col. 5, lines 38-47 of Mechlenburg).  Regarding claim 7, the TMS system of Mechlenburg further comprises an articulating arm (“collar”) configured to support the TMS coil assembly and allow an operator to adjust the TMS coil assembly with respect to a head of the patient (collar is an “arm-like” device that encircles the patient’s neck and is made from a semi-flexible material, flexible enough to be fitted on and worn comfortably by the patient and rigid enough to maintain the coil at an appropriate position relative to the targeted area – col. 6, lines 57-67 – col. 7, lines 1-8).  Regarding claim 8, the signal processing electronics of Mechlenburg are configured to determine that the coil assembly is located at a treatment location on the patient to determine that the coil assembly is properly disposed with respect to the patient (an audio or visual warning can be generated if the patient has removed or put on the collar - col. 5, lines 38-47 of Mechlenburg).
6.	Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruohonen et al. (U.S. Pub. No. 2003/0073899) in view of Schnall (U.S. Patent No. 7,621,877).  Regarding claim 20, Ruohonen et al. (hereinafter Ruohonen) teaches a magnetic stimulation system comprising: a transcranial magnetic stimulation (TMS) coil assembly 1 (Fig. 1 and [0026); sensors configured to provide an output signal, wherein one of the sensors is an optical sensor (visible light or infrared light) [0032]; and a processor (of computer 3) (Fig. 1 and [0031]) configured to: receive the output signals and determine that the coil assembly is located at a treatment location on a patient based on the output signals ([0032] and [0033]); and cause a display device 4 to generate a graphical user interface to indicate that the coil assembly is located at the treatment location on the patient based on the first and second output signals (computer software enables real-time location of the coil and monitors changes in real time; it also includes visualization and interactively requests the operator to move the coil or change intensity [0030]).  However, Ruhonen fails to disclose explicitly that one of the sensors is a pressure sensor configured to provide the second output signal.  Schnall discloses a sensing system placed adjacent the body, as likewise disclosed by Ruhonen, wherein the sensing system comprises at least one sensor (Figs. 3-5c and col. 7, lines 18-56) for various reasons such as sensing pressure, mechanical, optical or electromagnetic changes at a particular site (col. 7, lines 57-64).  Therefore, at the time of the invention it would have been obvious to one of ordinary skill in the art to incorporate a pressure sensor as taught by Schnall, into an apparatus for applying magnetic stimulation at a specific location as taught by Ruohonen, as Ruohonen necessitates repositioning and alignment of a device for locating a precise area (Fig. 1) based on the use of visible light, infrared light or electromagnetic fields [0032] and Schnall discloses that the sensor(s) may be any of a type for sensing pressure, mechanical, optical or electromagnetic changes with respect to a particular location on a patient.  

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1, 2, 5, 8 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 10 of U.S. Patent No. 9,421,392 to Riehl et al. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and instant application disclose a transcranial magnetic stimulation (TMS) system comprising: a TMS coil assembly comprising a magnetic stimulation element configured to generate a pulsing magnetic field; at least an optical sensor configured to provide a first output signal; and signal processing electronics configured to receive the first output signal and determine whether the TMS coil assembly is properly disposed with respect to a patient based on the optical first output signal.  While Riehl et al. does not explicitly disclose that the at least one sensor further comprises a pressure sensor, Riehl makes such obvious as Riehl discloses that the at least one sensor determines contact with the patient’s head and that a further output signal is proportionate to applied contact pressure, which would necessitate the further sensor of “the at least one sensor” being a pressure sensor.  

Allowable Subject Matter
9.	Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claim 9, while the prior art teaches a transcranial magnetic stimulation (TMS) system comprising: a TMS coil assembly comprising a magnetic stimulation element configured to generate a pulsing magnetic field; an optical sensor configured to provide a first output signal; a pressure sensor configured to provide a second output signal; and signal processing electronics configured to receive the first and second output signals and determine whether the TMS coil assembly is properly disposed with respect to a patient based on the first and second output signals, the prior art of record does not teach or fairly suggest a transcranial magnetic stimulation (TMS) system as claimed by Applicant, wherein the optical sensor comprises: an optical fiber; a fiber Bragg grating; and a light source configured to provide at least a first wavelength of light to the fiber Bragg grating via the optical fiber; wherein the fiber Bragg grating is configured to reflect at least a portion of the light at the first wavelength.
10.	Regarding claim 10, while the prior art teaches a transcranial magnetic stimulation (TMS) system comprising: a TMS coil assembly comprising a magnetic stimulation element configured to generate a pulsing magnetic field; an optical sensor configured to provide a first output signal; a pressure sensor configured to provide a second output signal; and signal processing electronics configured to receive the first and second output signals and determine whether the TMS coil assembly is properly disposed with respect to a patient based on the first and second output signals, the prior art of record does not teach or fairly suggest a transcranial magnetic stimulation (TMS) system as claimed by Applicant, wherein the optical sensor comprises: an optical fiber; an opaque sliding arm; and an actuator arm; wherein, when the actuator arm is depressed, the actuator arm is configured to move the opaque sliding arm such that the opaque sliding arm is positioned between the light source and an optical detector, and wherein the optical detector is configured to identify a position on anatomy of the patient as a contact area based on a determination that the optical detector is not receiving light from the light source.
11.	Claims 11 and 13-19 are allowable over the prior art of record.  The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 11 and 13-19, while the prior art teaches a magnetic stimulation system comprising: a transcranial magnetic stimulation (TMS} coil assembly; an optical sensor; and a processor configured to: receive an output signal from the optical sensor, the prior art of record does not teach or fairly suggest a transcranial magnetic stimulation (TMS) system as claimed by Applicant, wherein the processor is further configured to cause a display device to generate a graphical user interface that identifies each of a plurality of areas on a patient’s anatomy as a contact area with the TMS coil assembly or as a non-contact area with the TMS coil assembly based on the output signal.  

Response to Arguments
12.	Applicant’s arguments filed 20 July 2022 fail to address the objections to claims 2, 7 and 10, and thus the objections to such claims have been maintained. 
 
13.	Applicant’s arguments filed 20 July 2022 with respect to the rejection of claims 14 and 16-18 under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the amendments.  Thus, the rejection of claims 14 and 16-18 under 35 U.S.C. 112(b) has been withdrawn.

14.	Applicant’s arguments filed 20 July 2022 with respect to the rejection of claim 20 under 35 U.S.C. 101 have been fully considered and are persuasive in light of the amendments.  Thus, the rejection of claim 20 under 35 U.S.C. 101 has been withdrawn. 
 
15.	Applicant’s arguments filed 20 July 2022 with respect to the rejection of claim 20 under 35 U.S.C. 102(e) citing Ruohonen have been fully considered and are persuasive in light of the amendments, however new grounds of rejection is presented above.  

16.	Applicant’s arguments filed 20 July 2022 with respect to the rejection of claims 1-4, 6 and 7 under 35 U.S.C. 103(a) citing Mechlenburg (‘935) in view of Ruohonen (‘899) and the rejection of claim 8 under 35 U.S.C. 103(a) citing Mechlenburg (‘935) in view of Ruohonen (‘899) and further in view of Kimchy (‘248) have been fully considered and are not persuasive.  Applicant contends that while Mechlenburg discloses a pressure sensor, it is not with the purpose of determining whether a TMS coil assembly is properly disposed with respect to a patient as required by claim 1.  However, this argument is not persuasive.  Applicant’s attention is drawn to col. 5, lines 38-67 wherein Mechlenburg discloses that the signal processing electronics is configured to send feedback to a display device of the TMS system to indicate whether the TMS coil assembly is properly disposed with respect to the patient based on the first and second output signals (a visual indicator to a display device can be generated if the collar—which houses the TMS coil--has been removed; col. 5, lines 38-67 – col. 6, lines 1-5 of Mechlenburg).  Moreover, an indication from a pressure sensor sensing indication of the onset of an upper airway event (col. 8, lines 27-47) would also be an indication that the coil assembly is properly disposed with respect to the patient.  In view of the foregoing, the rejection of claims 1-4, 6 and 7 under 35 U.S.C. 103(a) citing Mechlenburg (‘935) in view of Ruohonen (‘899) and the rejection of claim 8 under 35 U.S.C. 103(a) citing Mechlenburg (‘935) in view of Ruohonen (‘899) and further in view of Kimchy (‘248) have been maintained.

17.	In Applicant’s arguments filed 20 July 2022 with respect to the rejection of claims 1, 2, 5 and 8 under Double Patenting in view of U.S. Patent No. 9,421,392, it was requested that the rejection be held in abeyance until the indication of allowable subject matter.  The rejection is now maintained with respect to claims 1, 2, 5 and 8 in light of the amendments.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791